Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-20-00329-CR

                                          Aaron DE LA GARZA,
                                                Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                     From the 81st Judicial District Court, Atascosa County, Texas
                                   Trial Court No. 18-08-0246-CRA
                               Honorable Lynn Ellison, Judge Presiding

PER CURIAM

Sitting:           Irene Rios, Justice
                   Beth Watkins, Justice
                   Liza A. Rodriguez, Justice

Delivered and Filed: August 5, 2020

DISMISSED

           Pursuant to a plea-bargain agreement, appellant pleaded guilty to one count of injury to a child.

The trial court assessed punishment at ten years in prison. The trial court signed a certification of

defendant’s right to appeal stating that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See TEX. R. APP. P. 25.2(a)(2). We must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” Id. 25.2(d).

           “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised by

written motion filed and ruled on before trial; (B) after getting the trial court’s permission to appeal;
                                                                                           04-20-00329-CR


or (C) where the specific appeal is expressly authorized by statute.” Id. 25.2(a)(2). We reviewed the

clerk’s record and determined that none of these circumstances existed in this case. The trial court’s

certification appeared to accurately reflect that this is a plea-bargain case and appellant has no right to

appeal. Therefore, we issued an order warning appellant that this appeal would be dismissed pursuant

to Texas Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing that

he has the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1;

Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). No amended trial court

certification was filed. In fact, appellant’s counsel filed a response acknowledging that appellant has

no right to appeal. Accordingly, we dismiss this appeal pursuant to Rule 25.2(d).

                                                     PER CURIAM

DO NOT PUBLISH




                                                   -2-